384 F.3d 1091
Gerardo Rafael VELEZMORO, Petitioner,v.John ASHCROFT, Attorney General, Respondent.
No. 02-73244.
United States Court of Appeals, Ninth Circuit.
Filed September 24, 2004.

Vadim Yuzefpolsky, Attorney at Law, Beverly Hills, CA, for Petitioner.
Regional Counsel, Western Region Immigration & Naturalization Service, Laguna Niguel, CA, Ronald E. Lefevre, Chief Legal Officer, Office of the District Counsel, Department of Homeland Security, San Francisco, CA, Michele Y.F. Sarko, Attorney, Allen W. Hausman, Attorney, Papu Sandhu, U.S. Department of Justice, Washington, DC, for Respondent.
Before: SCHROEDER, Chief Judge.
ORDER
SCHROEDER, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.